By the Court.
This is an action to reverse the judgment of *560the court below in sustaining a sidewalk assessment. The record, by omitting the preliminary ordinance, does not present the question upon which the trial judge based his opinion in sustaining the validity of the assessment.
P. M. Coppock, for Plaintiff.
L. M. Morgan, contra
As the record is before us, we have a single resolution, standing alone, authorizing the improvement of sidewalks in all parts of the city, to be constructed of all kinds of material. We are of the opinion that such an indiscrininate joinder of sidewalk improvements can not be upheld. Whether each sidewalk must have a separate resolution, or whether there may be a classification of sidewalks, are questions not necessarily presented by the record, and upon which we express no opinion.
Judgment reversed.